

116 HR 1566 IH: To amend the Foreign Agents Registration Act of 1938 to ensure online access to the registration statements filed under such Act, and for other purposes.
U.S. House of Representatives
2019-03-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 1566IN THE HOUSE OF REPRESENTATIVESMarch 6, 2019Ms. Jayapal introduced the following bill; which was referred to the Committee on the JudiciaryA BILLTo amend the Foreign Agents Registration Act of 1938 to ensure online access to the registration
			 statements filed under such Act, and for other purposes.
	
		1.Ensuring online access to registration statements
 (a)Requiring statements filed by registrants To be in digitized formatSection 2(g) of the Foreign Agents Registration Act of 1938, as amended (22 U.S.C. 612(g)) is amended by striking in electronic form and inserting in a digitized format which will enable the Attorney General to meet the requirements of section 6(d)(1) (relating to public access to an electronic database of statements and updates).
 (b)Requirements for electronic database of registration statements and updatesSection 6(d)(1) of such Act (22 U.S.C. 616(d)(1)) is amended— (1)in the matter preceding subparagraph (A), by striking to the extent technically practicable,; and
 (2)in subparagraph (A), by striking includes the information and inserting includes in a digitized format the information. (c)Effective dateThe amendments made by this section shall apply with respect to statements filed on or after the expiration of the 180-day period which begins on the date of the enactment of this Act.
			